Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enomoto et al (US 20030098628 A1), hereinafter “Enomoto”.
	With respect to claim 1, Enomoto discloses A stator configured by segment cores obtained by dividing an annular stator core (Fig. 1 stator core) in which yoke parts (Fig. 1, housing 1) provided with pole teeth (Fig. 1, pole tooth section 2) are connected to one another through thin wall parts (Fig. 5A, Adjacent gaps "gk”) into plural segments being assembled in an annular shape (Fig.1 stator in ring shape), wherein groove holes (Fig. 1C, machining hole 11) capable of positioning each of the segment cores with respect to a winding jig (Fig. 3D-G, jig 7) in an arc attitude are respectively formed in the yoke parts positioned at both end parts of each of the divided segment cores in a longitudinal direction (Fig. 3D-G, Jig 7 forms stator yoke parts in an arc).
	With respect to claim 4, Enomoto discloses the groove hole is formed on a surface where a center line in a longitudinal direction of the pole tooth extended from the yoke part crosses the yoke part (see Figure 1C, machining hole 11 is at the center in a longitudinal direction).

With respect to claim 6, Enomoto discloses An outer rotor type motor comprising: the stator according to claim 1 (Brief Description of Drawings “FIG. 1 shows one of the embodiments pertaining to the present invention and consists of a front view showing the stator core of an externally rotating type motor, and a partly enlarged view of this front view.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto in view of Gianni et al (US 20130249327 A1), hereinafter “Gianni”.
	With respect to claim 2, Enomoto teaches the above mentioned limitations but does not teach “a concave part and a convex part for fastening the segment cores to one another in the annular shape are provided at ends of the yoke part positioned at both end parts of each of the segment cores in the longitudinal direction.”
Gianni does teach a concave part and a convex part (see figure marked below) for fastening the segment cores to one another in the annular shape are provided at ends of the yoke part positioned at 

    PNG
    media_image1.png
    172
    416
    media_image1.png
    Greyscale

Gianni Figure 4
With respect to claim 3, Enomoto teaches the above mentioned limitations but does not teach “the concave part is formed in a dovetail groove shape, inclination angles of groove side walls with respect to a groove bottom part are formed so that the inner diameter side is equal to or greater than the outer diameter side, and inclination angles of both side surfaces with respect to an end surface of the convex part to be fitted to the concave part are formed so that the inner diameter side is equal to or greater than the outer diameter side.”
Gianni does teach the concave part is formed in a dovetail groove shape (see figure 4 above, concave part is in a dovetail groove shape), inclination angles of groove side walls with respect to a groove bottom part are formed so that the inner diameter side is equal to or greater than the outer diameter side (Figure 4 above, inclination angles of dovetail groove wall above such that the inner diameter side is equal or greater than the outer diameter side), and inclination angles of both side surfaces with respect to an end surface of the convex part to be fitted to the concave part are formed so 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the stator of Enomoto with the convex and concave parts of Gianni in order to more securely fasten the teeth to the core to increase structural stability of the stator.
	With respect to claim 7, Enomoto teaches A method of manufacturing a stator comprising the steps of: preparing a plurality of arc-shaped segment cores in which yoke parts provided with pole teeth are connected to one another through thin wall parts and peripheries of the pole teeth are covered with insulated bobbins (paragraph 49 “core is formed by, as shown in FIG. 3(a), punching out magnetic pole teeth 2 from an unprocessed motor core material such as a silica steel plate, and the magnetic pole teeth are laminated as shown in FIG. 3(b).”); positioning each of the segment cores with respect to a winding jig in an arc attitude having a larger curvature than that of a stator core with larger gaps between teeth edges of respective pole teeth by fitting positioning pins provided in the winging jig to groove holes provided in the yoke parts positioned at both end parts of each of the segment cores in a longitudinal direction (See figure 3d, pole tooth sections are positioned on core holding portion); winding a coil around the pole teeth extended in a radial direction of each of the segment cores positioned in the winding jig through the insulated bobbins by using a winding machine (Figure 3d. winding machine uses flyer arm 5 to wind the teeth); and expanding the segment cores in which the coil is wound to be positioned in an annular fastening jig (Fig. 3E, assembly jig 7).
	Enomoto does not teach “and fastening the segment cores to one another in an annular shape by fitting a concave part and a convex part provided at ends of the yoke parts positioned at both end parts of each segment core in the longitudinal direction.”
	Gianni does teach fastening the segment cores to one another in an annular shape (Fig. 2, stator is in a ring shape) by fitting a concave part and a convex part provided at ends of the yoke parts 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the stator of Enomoto with the convex and concave parts of Gianni in order to more securely fasten the teeth to the core to increase structural stability of the stator.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832